Citation Nr: 0728494	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  04-39 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Propriety of the reduction in rating, from 100 percent to 10 
percent effective June 1, 2004, and to 40 percent effective 
December 8, 2005, for the residuals of prostate cancer.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1958 to October 1978, with additional prior active 
service; his total active service was 24 years, 7 months, and 
23 days.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In December 2005, the veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In December 2006, the Board remanded the case to the RO for 
additional development.  Then, in May 2007, the RO increased 
the rating for residuals of prostate cancer to 40 percent 
rating, effective December 8, 2005.  The veteran continued 
his appeal for a higher rating, to include consideration of 
the propriety of the reduction in rating from 100 percent to 
10 percent effective June 1, 2004.  


FINDINGS OF FACT

1.  In a March 2003 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
rating effective September 17, 2002.  

2.  Following a VA examination in December 2003, the RO 
proposed reducing the rating assigned for the service-
connected prostate cancer, from 100 percent to 10 percent; in 
a March 2004 rating decision, the RO implemented the proposed 
reduction, which was effectuated June 1, 2004.  

3.  The RO complied with the procedures for reducing the 
veteran's rating for prostate cancer, to include providing 
proper notification of the proposal to reduce the disability 
rating and giving the veteran the opportunity to submit 
evidence.  

4.  At the time of the reduction in the assigned disability 
rating for prostate cancer effective June 1, 2004, there was 
objective evidence demonstrating improvement in the severity 
of the veteran's condition, including his cancer having gone 
into remission.  

3.  For the period from June 1, 2004 to December 8, 2005, the 
residuals of prostate cancer are manifested most 
predominantly by voiding dysfunction with a daytime voiding 
interval between two and three hours, or awakening to void 
two times per night; there is no evidence of local 
reoccurrence or metastasis of the prostate cancer, continual 
urine leakage requiring the wearing of absorbent materials, 
or appreciable renal dysfunction attributable to the cancer.  

4.  In a May 2007 rating decision, the RO increased the 
rating for residuals of prostate cancer to 40 percent rating, 
effective December 8, 2005.  

5.  For the period beginning December 8, 2005, the residuals 
of prostate cancer are manifested most predominantly by 
voiding dysfunction, over renal dysfunction, with daytime 
voiding interval from one to two hours and awakening to void 
five or more times per night, without a requirement of an 
appliance or the wearing of absorbent materials; there is no 
evidence of local reoccurrence or metastasis of the prostate 
cancer.  


CONCLUSIONS OF LAW

1.  The RO has properly reduced the rating for the veteran's 
residuals of prostate cancer from 100 percent to 10 percent 
effective June 1, 2004, and to 40 percent effective December 
8, 2005.  38 U.S.C.A. §§ 5107(b), 5112(b)(6) (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344(c), 4.1, 4.115a, 4.115b, Diagnostic 
Code 7528 (2006).  

2.  The criteria for ratings higher than 10 percent from June 
1, 2004, and 40 percent from December 8, 2005, for residuals 
of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.1, 4.115a, 4.115b, 
Diagnostic Code 7528 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter dated in January 2007.  
The notice advised the veteran of what was required to 
prevail on his rating reduction claim regarding prostate 
cancer residuals; what specifically VA had done and would do 
to assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit any evidence in his possession that pertained to the 
claim.  The RO also provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and the effective date of the disability). 

Because the VCAA notice came after the initial adjudication 
in March 2004 to reduce the veteran's rating for prostate 
cancer residuals, the timing of the VCAA notice did not 
comply with the requirement that the notice must precede the 
adjudication.  Nevertheless, the procedural defect has been 
cured without prejudice to the veteran because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence, such as at the time 
of his personal hearing in December 2005.  Also, the claim 
has been readjudicated following the content-complying 
notice, as evidenced by the RO's supplemental statement of 
the case in May 2007.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).  As the timing 
error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned in 
December 2005.  The RO has obtained the veteran's VA medical 
records.  The veteran himself has submitted a report from his 
private physician, dated in March 2004, but he has not 
identified any additionally available evidence for 
consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in December 2003 and 
April 2007, specifically to evaluate the nature and severity 
of any prostate cancer or its residuals.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

The veteran contends that the reduction of his rating of 100 
percent for service-connected prostate cancer was not 
warranted, due to the illnesses that still exist related to 
the cancer.  

The factual background in this case is as follows.  In a 
March 2003 rating decision, the RO granted service connection 
for prostate cancer and assigned a 0 percent rating effective 
November 21, 2001 (the date his claim was received) and then 
a 100 percent rating effective September 17, 2002, the date 
his physician indicated that he was in treatment for a 
recurrence of prostate cancer (the original diagnosis of 
prostatic adenocarcinoma was in 1994).  Based on a VA 
examination in December 2003, the RO in a December 2003 
rating decision proposed reducing the rating assigned for the 
service-connected prostate cancer, from 100 percent to 10 
percent.  The veteran was notified of the proposed reduction 
by letter in December 2003.  Thereafter, in a March 2004 
rating decision, the RO effectuated the reduction, which was 
to begin June 1, 2004.  The veteran appealed the rating 
reduction, and continued his appeal after the RO increased 
the rating for residuals of prostate cancer to 40 percent 
rating, effective December 8, 2005.  

In first addressing the propriety of the reduction of the 
veteran's prostate cancer rating, from 100 percent to 10 
percent, the Board finds that the rating reduction itself was 
proper and that the requirements for restoration of a 100 
percent rating have not been satisfied.  

The veteran's service-connected prostate cancer rating had 
been in effect for less than five years at the time it was 
reduced from 100 percent to 10 percent.  Thus, the provisions 
of 38 C.F.R. § 3.344(c) are applicable, which provide that 
reexaminations showing improvement will warrant a reduction 
in a disability rating.  In accordance with the Note 
following 38 C.F.R. § 4.115b, Diagnostic Code 7528, after the 
cessation of therapeutic procedure for prostate cancer, the 
veteran underwent a mandatory VA examination in December 
2003.  At that time, based on an assessment that the 
veteran's prostate cancer was likely in remission, and 
without any evidence of metastasis, the disability rating for 
prostate cancer was evaluated on its residuals, which 
resulted in a reduction in rating from 100 percent to 10 
percent.  

The Note following 38 C.F.R. § 4.115b, Diagnostic Code 7528, 
also directs that the provisions of 38 C.F.R. § 3.105(e) must 
be followed in regard to any change based on a VA 
examination.  Under 38 C.F.R. § 3.105(e), where a reduction 
in an evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, the RO must issue a proposed rating 
reduction setting forth all material facts and reasons, 
provide the veteran with at least 60 days to submit evidence 
to show that reduction was not warranted and that 
compensation should be continued at the present level, and 
issue a final rating decision after expiration of the 60-day 
time period.  The Board finds that the RO has complied with 
these procedures.  The veteran was notified by letter in 
December 2003 of the proposed reduction in rating, and 
provided the reasons and bases for the reduction.  He was 
given an opportunity to submit evidence or argument to 
contest the rating reduction.  The veteran did not furnish 
medical evidence to support the continuation of a 100 percent 
rating, such as evidence to show recurrence of his prostate 
cancer or that he was still undergoing treatment for the 
cancer.  The propriety of the rating assignments for prostate 
cancer residuals is discussed herein below.  

The Board therefore finds that the RO correctly reduced the 
schedular rating assigned to the veteran's prostate cancer, 
effective June 1, 2004, under 38 C.F.R. §§ 3.105(e) and 
3.344(c), and that, accordingly, restoration of the 100 
percent rating that had been in effect from September 17, 
2002 to June 1, 2004 is not warranted.  

Higher Ratings

As it has been determined that the rating reduction was 
proper, the Board now addresses whether the residuals of 
prostate cancer are properly rated as 10 percent disabling 
effective June 1, 2004, and 40 percent disabling effective 
December 8, 2005.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant 
neoplasms of the genitourinary system warrant a 100 percent 
rating.  The Note following this code provides that following 
the cessation of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the rating of 100 percent 
shall continue with a mandatory VA examination at the 
expiration of six months.  If there has been no local 
reoccurrence or metastasis, the disability is to be rated on 
residuals such as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

Period beginning June 1, 2004

The relevant evidence consists of a VA examination report.  
At the time of a VA examination in December 2003, the 
veteran's regimen of radiation treatments to address the 
local recurrence of prostate cancer was completed.  He 
complained of lethargy, weakness, and a 10-pound weight gain 
over the past six months.  He also reported nocturia 
approximately twice per night and difficulty stopping his 
stream once he began to void.  He denied incontinence.  
Examination revealed no edema in the lower extremities.  To 
meet the criteria for a higher rating of 20 percent under the 
criteria for voiding dysfunction, the veteran would require 
the wearing of absorbent materials for continual urine 
leakage; or there must be a daytime voiding interval between 
one and two hours, or awakening to void three to four times 
per night.  38 C.F.R. § 4.115a.  There is no objective 
evidence on the VA examination to show that the veteran meets 
such criteria.  Nor is there evidence that any renal 
dysfunction is the predominant residual in relation to his 
voiding dysfunction, in order to apply the criteria for renal 
dysfunction.  In that regard, the VA examiner noted that the 
veteran's creatinine and urinalysis were within normal 
limits.  Any renal dysfunction attributable to prostate 
cancer appears to be minimal.  

In view of the foregoing, the Board concludes that the 
residuals of prostate cancer are appropriately rated as 10 
percent disabling, for the period beginning June 1, 2004.  As 
the preponderance of the evidence is against the claim for a 
higher rating, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Period beginning December 8, 2005

The relevant evidence consists of a VA examination report and 
hearing testimony.  At the time of his hearing on December 8, 
2005, the veteran testified that he voided about five times a 
night, and had a problem discerning when voiding was 
completed.  He denied having any kidney dysfunction related 
to the prostate cancer.  At the time of a VA examination in 
April 2007, the clinical findings do not indicate local 
reoccurrence of prostate cancer.  As noted, Diagnostic Code 
7528 provides that if there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  

Between voiding dysfunction and renal dysfunction, the former 
is shown to be the predominant residual of the veteran's 
prostate cancer, given the following.  He took medication 
only in relation to voiding problems, and in a summary of all 
problems the VA examiner noted that medication was not 
controlling his urinary frequency, urgency, and dribbling.  
Although the diagnoses included moderate renal insufficiency 
(as shown by a test indicating a moderately decreasing 
glomerular filtration rate), the veteran did not presently 
require dialysis.  He did not have cardiovascular symptoms - 
and there was no objective evidence of edema - in relation to 
renal dysfunction.  Laboratory results revealed that his 
levels of BUN and creatinine were only slightly different 
from the results obtained in December 2003 (that is, BUN 
decreased from 25 to 19, and creatinine increased from 1.2 to 
1.4).  His weight increased from 213 pounds in December 2003 
to 215.4 pounds in April 2007.  Further, the veteran reported 
that he followed up with a urologist every three months and a 
kidney specialist every three months, with the kidney 
specialist informing him that he was functioning in the 90 
percent range.  Given the foregoing factors, the veteran's 
prostate cancer residuals are more appropriately evaluated 
according to voiding dysfunction.  

For the period beginning December 8, 2005, the veteran has 
been evaluated at or in excess of the maximum evaluation 
under criteria for urinary frequency and obstructed voiding.  
38 C.F.R. § 4.115a.  The next higher rating, a maximum 
evaluation of 60 percent, is warranted, however, if there is 
continual urine leakage requiring the use of an appliance or 
the wearing of absorbent materials, which must be changed 
more than 4 times a day.  38 C.F.R. § 4.115a.  At the time of 
the April 2007 VA examination, the veteran had occasional 
leakage in the daytime and nighttime.  It was noted that he 
had to wear a pad after surgery and after radiation, but that 
he did not presently do so.  In fact, the VA examiner stated 
that the wearing of absorbent material was not needed.  Nor 
is there evidence to show that the veteran requires the use 
of an appliance for urinary incontinence that was diagnosed 
as an intermittent problem.  

In view of the foregoing, the Board concludes that the 
residuals of prostate cancer are appropriately rated as 40 
percent disabling, for the period beginning December 8, 2005.  
As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).
 

ORDER

As the reduction in rating, from 100 percent to 10 percent 
effective June 1, 2004, and to 40 percent effective December 
8, 2005, for the residuals of prostate cancer is proper, the 
appeal is denied.  

Ratings higher than 10 percent from June 1, 2004, and 40 
percent from December 8, 2005, for the residuals of prostate 
cancer is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


